                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CORDRELL ASKEW                                                                          PLAINTIFF
ADC # 119637

v.                                Case No. 5:18-cv-00072-KGB

L. GRIFFEN, et al.,                                                                  DEFENDANTS

                                              ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 5). No objections have been filed, and the

time for filing objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects (Id.). Accordingly, the Court dismisses without

prejudice plaintiff Cordrell Askew’s complaint based upon his failure to comply with Judge

Kearney’s March 15, 2018, Order and because of his failure to state a claim upon which relief may

be granted. The Court further finds that dismissal of this action constitutes a “strike” within the

meaning of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). The Court also

certifies that an in forma pauperis appeal from this Order dismissing this action would not be taken

in good faith. 28 U.S.C. §1915(a)(3).

       It is so ordered, this the 11th day of February, 2019.



                                                             _____________________________
                                                             Kristine G. Baker
                                                             United States District Judge
